                   Case 1:15-cr-00312-PAE Document 68 Filed 11/23/20 Page 1 of 1




                                                         November 20, 2020

          BY ECF

          Honorable Paul A. Engelmayer
          United States District Judge
          Southern District of New York
          Thurgood Marshall United States Courthouse
          40 Foley Square, Courtroom 1305
          New York, NY 10007

          Re:    United States v. Ronnell Booth,
                 15 Cr. 312 (PAE)

          Dear Judge Engelmayer:
                 I write to respectfully request a 30-day adjournment of the status conference
          currently scheduled for November 30, 2020 concerning the supervised-release
          specifications pending against Ronnell Booth. The government does not object to
          this request.
                                                         Respectfully Submitted,




                                                         Andrew J. Dalack
                                                         Assistant Federal Defender
GRANTED. The conference is adjourned to                  Federal Defenders of New York, Inc.
January 5, 2021 at 2:30 p.m. The Clerk of                (212) 417-8768
Court is requested to terminate the motion at
Dkt. No. 67.
                               11/23/2020                    Cc: AUSAs Kimberly Ravener/Kevin Sullivan



                           PaJA.�
          SO ORDERED.

                     __________________________________
                           PAUL A. ENGELMAYER
                           United States District Judge
